UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:June 2012 Commission File Number:001-35393 PRETIUM RESOURCES INC. (Name of registrant) 570 Granville Street, Suite 1600 Vancouver, British Columbia Canada V6C 3P1 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F £ Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Enclosed: Material Change Report 1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. Suite 1600, 570 Granville Street Vancouver, BCV6C 3P1 Item 2 Date of Material Change June 6, 2012 Item 3 News Release The news release dated June 6, 2012 was disseminated through Marketwire’s Canadian and U.S. timely Disclosure, plus United Kingdom, and filed on SEDAR on June 6, 2012. Item 4 Summary of Material Change Pretium Resources Inc. (the “Company”) reported results from drilling at its high-grade gold Brucejack Project in northern British Columbia. Item 5 Full Description of Material Change 5.1 Full Description of Material Change The Company reported results from drilling at its high-grade gold Brucejack Project in northern British Columbia which continue to confirm the projection and continuity of high-grade mineralization in the Valley of the Kings, and include a significant number of assays grading over 1,000 grams per tonne gold.(See Table 1 below for assays.) Selected highlights from the Valley of the Kings include: · Hole SU-345 intersected: o 2,470 grams of gold per tonne uncut over 0.7 meters (72 ounces gold per ton over 2.3 feet) and o 1,470 grams of gold per tonne uncut over 0.5 meters (43 ounces gold per ton over 1.6 feet); · Hole SU-338 intersected 2,350 grams of gold per tonne uncut over 0.64 meters (68 ounces gold per ton over 2.0 feet); · Hole SU-341 intersected 1,840 grams of gold per tonne uncut over 0.5 meters (54 ounces gold per ton over 1.6 feet); · Hole SU-334 intersected 1,160 grams of gold per tonne uncut over 0.5 meters (34 ounces gold per ton over 1.6 feet). 2 All holes reported were drilled in the western half of the Valley of the Kings, and include 32 intervals grading over 30 grams per tonne gold.A number of reported intervals are outside of currently defined mineral resources. A total of 26,230 meters of drilling in 60 holes has been completed in this first phase of the 2012 Brucejack Exploration Program, which has now concluded. An updated high-grade Mineral Resource estimate for Brucejack is expected in the third quarter and will be used as the basis for the mine plan for the feasibility study currently underway. Phase two of the 2012 Brucejack Exploration Program is now underway and focused on high-grade definition drilling of the shallow high-grade resources at the Valley of the Kings and testing extensions of the Valley of the Kings and other high-grade zones. Table 1: Selected Brucejack Project Drill Results, June 2012 (SU-326 to SU-348)(1,3) Hole No. Collar Coords. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping(2) VALLEY OF THE KINGS SU-326 6257975N426451E -45/360 SU-327 6257900N 426550E -55/360 incl SU-328 6258068N 426327E -45/180 incl incl SU-329 6257878N 426646E -68/360 SU-330 6258089N 426613E -59/180 SU-331 6258162N 426377E -45/180 SU-332 6258001N 426426E -45/180 SU-333 6257755N 426329E -50/360 incl SU-334 6257900N 426550E -64/360 Uncut SU-335 6258102N 426297E -50/180 incl 3 SU-337 6258085N 426350E -45/180 SU-338 6258214N 426451E -50/180 Uncut SU-339 6257935N 426480E -73/30 SU-340 6258102N 426297E -60/180 SU-341 6258121N 426453E -50/180 1 Gold sample cut Uncut incl incl Uncut SU-342 6257755N 426329E -61/360 SU-343 6258293N 426456E -50/180 SU-344 6258099N 426298E -45/360 SU-345 6258085N 426350E -53/180 1 Gold sample cut Uncut incl Uncut 1 Gold sample cut Uncut incl incl Uncut incl SU-346 6257880N 426351E -55/360 SU-348 6258277N 426524E -45/180 (1)True thickness to be determined. (2)Unless otherwise indicated as uncut, all gold assays over 500 g/t were cut to 500 g/t. (3)All samples were submitted for preparation and analysis by ALS Chemex at its facilities in Terrace, B.C. All samples were analyzed using multi-digestion with ICP finish. Samples over 100 ppm silver were reanalyzed using four acid digestion with an ore grade AA finish. Samples over 1,000 ppm silver were fire assayed with a gravimetric finish. Samples with over 10 ppm gold were fire assayed with a gravimetric finish. One in 10 samples was blank, one in 20 was a standard sample, and differing one in 20 samples was a field duplicate one-quarter split core assayed at ALS Chemex in Vancouver, B.C. Assay results for completed drilling will be reported as they are received over the course of the 2012 drilling season. Kenneth C. McNaughton, M.A.Sc., P.Eng., Chief Exploration Officer, Pretium Resources Inc. is the Qualified Person (QP) responsible for the Brucejack Project exploration program. 4 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 26th day of June, 2012 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 10, 2012 PRETIUM RESOURCES INC. By: /s/ Joseph J. Ovsenek Name: Joseph J. Ovsenek Title: Vice President, Chief Development Officer 6
